Motion Granted; Abatement Order filed October 25, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00580-CV
                                   ____________

      ALPHAVILLE VENTURES, INC., AND NOAM BIZMAN, Appellants

                                           V.

                               FIRST BANK, Appellee


                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-16429


                              ABATEMENT ORDER

      This is an appeal from a final summary judgment signed March 30, 2012. The
parties filed an agreed motion to abate the appeal for a period of sixty days because the
parties are engaged in settlement discussions. We grant the motion and issue the
following order:

      The court ORDERS the appeal ABATED for a period of sixty days. The court
ORDERS the appellate timetable in this case suspended for 60 days from the date of this
order. If a settlement is reached the parties shall promptly notify this court and file an
appropriate motion to dismiss the appeal or other dispositive motion as soon as
practicable.

       The appeal is ABATED, treated as a closed case, and removed from this court=s
active docket for a period of sixty days. The appeal will be reinstated on this court=s
active docket after sixty days. Any party may file a motion stating grounds for reinstating
the appeal before the end of the sixty-day period. Any party may also file a motion to
dismiss the appeal or other dispositive motion at any time. Any party may file a motion
to extend the abatement period for completion to finalize a settlement.



                                     PER CURIAM




                                            2